 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       ZELIMIR SHEM MCDOWELL,
 7                                                        No. 3:18-CV-05635-RBL-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       GIERSDORF et al.,
10                                  Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Plaintiff’s case is dismissed without prejudice.
17
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
18                 Defendants, and to the Hon. David W. Christel.
19

20          DATED this 13th day of November, 2018.

21

22

23
                                                          A
                                                          Ronald B. Leighton
24                                                        United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
